SUPERIOR COURT
                                                  OF THE
                                        STATE OF DELAWARE

E. SCOTT BRADLEY                                                                   1 The Circle, Suite 2
               JUDGE                                                          GEORGETOWN, DE 19947
                                              July 6, 2016

John C. Andrade, Esquire                                   Sean A. Dolan, Esquire
Parkowski, Guerke and Swayze, P.A.                         Law Office of Cynthia G. Beam
116 West Water Street                                      Christiana Executive Campus
P.O. Box 598                                               131 Continental Drive, Suite 407
Dover, DE 19903                                            Newark, DE 19713-4301


      RE: William Z. Shen and Qiao L. Shen Wang v. Nationwide Mutual Fire
          Insurance Company
          C.A. No. S12C-07-007 ESB

Dear Counsel:

      This is my decision on the Plaintiffs’ Motion for Pre-judgment Interest and

Attorneys’ Fees1 and the Defendant’s Motion to Compel Satisfaction of Judgment.

The jury returned a $60,800.00 verdict in favor of the Plaintiffs on May 3, 2016. The

Defendant tendered a $60,800.00 check to the Plaintiffs on May 20, 2016. The

Plaintiffs did not accept the check. The Plaintiffs filed a Motion for Prejudgment

Interest and Attorneys’ Fees on June 1, 2016. The Defendant filed a Motion to

Compel Satisfaction of Judgment on June 1, 2016. The dispute between the parties

is whether prejudgment interest is a “cost” that must be requested in accordance with

Superior Court Civil Rule 54(d). This rule states “[e]xcept when express provision

      1
          The Plaintiffs withdrew their request for attorneys’ fees.
therefor is made either in a statute or in these Rules or in the Rules of the Supreme

Court, costs shall be allowed as of course to the prevailing party upon application to

the Court within ten (10) days of the entry of final judgment unless the Court

otherwise directs.”         The Delaware Supreme Court has found that “prejudgment

interest is an expense associated with the defense costs and strategy in the case.”2

(Emphasis added). In Brandywine Smyrna, Inc. v. Millennium Builders, LLC, the

Delaware Supreme Court also noted that Brandywine Smyrna filed a timely motion

for prejudgment interest. 3 (Emphasis added). In applying the holdings of these two

cases to this case, it appears that prejudgment interest is categorized as a cost, and

demand for that cost must be made in a timely fashion by filing a motion. Under

Superior Court Civil Rule 54(d), that time period is ten days. Plaintiffs filed their

motion 28 days after the jury issued its verdict, or 18 days past the cutoff date as

determined by Rule 54(d). As such, Plaintiffs’ Motion for Prejudgment Interest and

Attorneys’ Fees must be denied as untimely. The rationale for this requirement

appears to be that there must be finality to a case, which Rule 54 accomplishes by

imposing a 10-day deadline on any post-verdict request for costs by a plaintiff.

Defendant’s Motion to Compel Satisfaction of Judgment is granted.

         2
             State Farm Mutual Automobile Insurance Company v. Enrique, 16 A.3d 939 (Del.
2011).
         3
             34 A.3d 482, 484 (Del. 2011).

                                                 2
     IT IS SO ORDERED.


                             Very truly yours,

                             /s/ E. Scott Bradley

                             E. Scott Bradley

ESB/sal
cc: Prothonotary




                         3